MEMORANDUM **
Theodore Elko Luciow appeals the district court’s order revoking his supervised release and imposing a 12-month sentence upon revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Luciow’s counsel has submitted a brief stating that he has found no meritorious issues for review. Appellant did not *218file a supplemental pro se brief, and no government brief was filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.